ON PETITION FOR REHEARING.
It was shown at the trial that the Railroad Commission had promulgated and put in force a general class rate known as "Class P" rate which was applicable to all shipments of short pieces of wood or logs, including those described as "stave bolts and headings." It was also shown that the Railroad Commission had promulgated and put in force a special or exceptional commodity rate known as a "wood for fuel" rate which latter rate was allowed as an exception to the general Class P rate that otherwise would have been applicable to "wood for fuel" in the absence of such commodity rate because of the general applicability of the "Class P" rate to all kinds of shipments of short pieces of wood not otherwise covered by special commodity tariff.
So the only issue of fact that there was to be determined in this case was the issue whether or not the particular shipments sued for were shipments of "wood for fuel" or were shipments of short pieces of wood not designed for fuel and therefore required to come under the general class rate (Class P) which is intended to embrace all shipments of short pieces of wood, or logs, except cedar logs and except "wood for fuel."
The case of Southern R. Co. v. Lowe, 170 Ala. 598,54 Sou. Rep. 51, to which our attention has been called in the petition for rehearing, is not in point here. This is so because that case turned upon an agreed classification of the particular shipment which the carrier subsequently attempted to repudiate by reclassification for the purpose of claiming a higher charge.
In this case it is not even claimed that these particular shipments here in controversy were shipments of actual "wood for fuel," but simply that they are in all respects *Page 245 
analogous to shipments of "wood for fuel" and should therefore take the lower "wood for fuel" special commodity rate instead of the general Class P rate which is sued for. But that question, as we pointed out in the original opinion, is not a question to be decided by the courts, but is a question to be decided in the first instance by the Railroad Commission which has ample authority to prescribe a special commodity rate on stave bolts and headings equivalent to or no greater than the special commodity "wood for fuel" rate.
Rehearing denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN and DAVIS, J. J., concur.
BUFORD, J., concurs in the conclusion.